Citation Nr: 1524007	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-25 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated 20 percent disabling.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David Russotto


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board further notes that the Veteran's representative submitted lay statements from the Veteran's family members attached to the September 2013 VA Form 9 Substantive Appeal.  These statements were not considered in any Supplemental Statement of the Case and the Veteran did not submit a waiver regarding AOJ consideration in the first instance.  However, review of the statements reveal that they provide comment on the Veteran's pain, weakness, and trouble with movements, in addition to his symptoms sometimes preventing him from leaving his bed, which he has reported himself at his various VA examinations.  Furthermore, the pain described in these letters is attributed generally or to multiple conditions, not just the lower back condition on appeal in this decision.  Thus, the statements are duplicative of evidence already considered and there is no prejudice in their consideration in the first instance below.   

The issue of entitlement to service connection for erectile dysfunction as secondary to degenerative disc disease of the lumbar spine has been raised by the record in a January 2011 statement at a VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it is in its province to assign additional ratings for neurological disorders associated with service-connected spine conditions, however the examiner did not confirm or deny the Veteran actually suffered from erectile dysfunction as a result of his service-connected condition.  Therefore, the Board is instead referring this issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of the appeal, the Veteran has not shown he has ankylosis of his spine, nor did his condition result in incapacitating episodes having a total duration of at least 4 weeks during the prior year.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the electronic claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The Board concludes that the RO has substantially satisfied its duty to notify as required by the VCAA.  The Veteran was provided proper VCAA notice in November 2010 that fully informed him of how to establish a higher rating for his lower back condition.  He was also issued a subsequent VCAA letters and Statements of the Case (SOCs) that also informed him of the applicable regulations.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Additionally, the Board concludes that the duty to assist has also been met with regards to his claim for a higher rating.  The totality of the Veteran's VA and private treatment records has been obtained.  His Social Security Administration (SSA) records were requested but ultimately deemed unavailable pursuant to a May 2011 Formal Finding in the claims file.  He was given appropriate VA examinations, the reports of which contain relevant opinions and conclusions by the examiners concerning the severity of the Veteran's lower back condition.  The examinations addressed the appropriate criteria pursuant to the Diagnostic Code (DC).  There is no indication that there is any relevant evidence outstanding in this claim and the Board will proceed with consideration of the Veteran's appeal.


II. Increased Rating

The Veteran contends that he is warranted higher ratings for his service-connected degenerative disc disease of the lumbar spine.  He has cited pain, stiffness, swelling, and fatigue as symptoms that warrant him a higher rating.  He has also alleged that a "change in weather" exacerbates his condition.  The record contains several VA treatment notes concerning chronic low back pain.  There are also records detailing his back pain as affected by his gout condition.  

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When a veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed until a final decision is made.  The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This is the case here, as the Veteran has three different ratings for his lower back condition during the appellate period.  

The Veteran's low back disability has been rated as 20 percent disabling since the receipt of his claim on September 16, 2010.  It has consistently been evaluated under DC 5242, which pertains to degenerative arthritis of the spine.  

The rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated. 

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Alternatively, the Board must also consider whether a higher rating may be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2014).

As noted, on September 16, 2010, the RO received the Veteran's claim for an increased rating.  There is no evidence addressing the extent of the Veteran's disability one year prior to his claim. 

The Veteran underwent a VA compensation examination in January 2011.  The examiner noted his past diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported having stiffness, fatigue, spasms, decreased motion, paresthesias, numbness, and weakness associated with his condition.  The Veteran stated that he was unable to participate in physical activity beyond brushing his teeth and taking a shower.  He indicated he last worked in 2007 in the Walmart meat department.  He used a stick to provide support when walking.  Upon examination, the thoracolumbar spine did not have radiating pain on movement, weakness, tenderness, guarding, or atrophy.  There was muscle spasm and increased muscle tone on both sides of the spine.  The Veteran's range of motion measurements were as follows: flexion to 40 degrees; extension to 10 degrees; lateral flexion to 30 degrees bilaterally; and rotation to 30 degrees bilaterally.  The examiner stated that pain, weakness, lack of endurance, fatigue, and incoordination did not present any further limitations on range of motion after repetitive use.  Position of the head and curvature of the spine were within normal limits.  The examiner also concluded that "history and physical examination does not identify an intervertebral disk (sic) syndrome as evident by bowel, bladder, or sexual dysfunction."  The final diagnosis was degenerative disc disease of the lumbar spine.  The examiner stated that this was "consistent with complication of gout, limitation in range of motion, on treatment for gout."  He further concluded that the Veteran's condition did not affect his functioning in his usual occupation or his activities of daily living.

The Veteran submitted statements from his children in September 2013.  These statements detailed situations where the Veteran's pain kept him in bed, the use of ambulances were needed help get him out of bed, they had to help the Veteran take his pills because he was too weak, and he had trouble walking.  

After review of the above evidence, the Board concludes the Veteran is not warranted a rating higher than 20 percent during the pendency of the appeal.  The Veteran has never has not shown to have forward flexion of the thoracolumbar spine less than 30 degrees, nor has he ever been diagnosed with ankylosis.  At his January 2011 VA examination, his forward flexion was limited to 40 degrees.  Additionally, a medical professional has not indicated his condition has resulted in incapacitating episodes having a total duration of at least four weeks during the previous year, which is the criterion for higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  

This is taking into account the DeLuca criteria of functional impairment, as there is no objective evidence of record that indicates such impairment limited the Veteran's forward flexion to 30 degrees or less including after repetitive use testing.  While the Veteran may experience flare-ups, the evidence does not show that his overall level of disability is worse than the 20 percent evaluation already assigned.  His symptoms and functional impairment, including pain, weakness, fatigability, and incoordination, are expected concomitants of the criteria upon which the 20 percent rating has been assigned.

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine.  See Thun at 115.  His pain, painful movement, fatigability, spasms, stiffness, and weakness are fully contemplated by the General Rating Formula for Diseases and Injuries of the Spine.  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In conclusion, the Board finds that the preponderance of the evidence weighs against assignment of a higher rating for the Veteran's degenerative disc disease of the lumbar spine.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher rating is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement for a rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran is currently service-connected for the following disabilities: acanthosis nigricans with fibroepithelial papillomas (60 percent); degenerative disc disease of the lumbar spine (20 percent); and residuals of a meniscal injury of the left knee with degenerative joint disease (20 percent).  According to statements made at past VA examinations and elsewhere documented in the claims file, the Veteran has not worked for several years, besides some part time work performing gardening and law care.  

The last opinion generated regarding the effect of all of the Veteran's service-connected disabilities was generated as part of the January 2011 VA examination.  Since that time, the Veteran has received a higher rating for his service-connected left knee condition.  Additionally, review of that negative opinion reveals that the examiner did not include any rationale for his negative response.  Thus, the Veteran should be afforded a new VA general medical examination to address the extent to which all of the Veteran's service-connected disabilities affect his ability to obtain or retain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran and add them to the electronic claims file.

2. Then, schedule the Veteran for a VA general medical examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

All pertinent symptomatology and findings should be reported in detail, but specifically those associated with his service-connected acanthosis nigricans with fibroepithelial papillomas (60 percent); degenerative disc disease of the lumbar spine (20 percent); and residuals of a meniscal injury of the left knee with degenerative joint disease (20 percent).  Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3. After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If such issue remains denied, the RO/AMC should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


